DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the species A2, abnormal cells, and B1, neurons, in the reply filed on April 12, 2022 is acknowledged.  Applicant indicates that claims 1, 2, 5, 7-10 and 12-14 read upon the elected species.  However, upon further consideration, the species election requirement is hereby withdrawn and all claims and species will be examined.

2.	Accordingly, claims 1-15 are under examination in the current office action.


Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed 08/28/2020 and 11/02/2021 have been considered and the references therein are of record.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of the foreign priority document JP 2018-035758 has been received by the Office.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 provide(s) for the use of a movement pattern, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Regarding claim 3, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The phrase “i.e.” is akin to the indefinite language “for example” or “such as”. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 133, 149 USPQ 475 (D.D.C. 1966).

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-9, 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittscher et al. (WO 2008/149055 A1).
	Rittscher et al. disclose a method for evaluating the effect of a compound on the motion of a treated collection of cells (see [0018]), which is on point to the method of present claim 1.  Rittscher teaches that the method may comprise obtaining video of the treated cells, wherein frames of the video are analyzed in a sequential order using optical techniques to generate motion data representing cellular motion over time. The motion data in turn is analyzed to determine the effect of a treatment on cellular motion (see [0018]). See also [0022] which teaches culturing cells of a cell type and maturity suitable for performing the desired assay (i.e., preparing a population of cells exhibiting movement ability, starting a culture in the presence of a test substance), and [0032] indicating that the method may be used to assess a test compound or drug candidate for pharmacological effects or side effects (i.e., efficacy or toxicity of a test substance). Such teachings therefore address steps (i)-(iii) of present claim 2.
	With respect to claims 3-4, Rittscher teaches that the motion data represents the motion of treated cells in the interval between two the acquisition of video images used to generate the motion data. In other words, Rittscher notes, the motion data represents the displacement of each respective cell between images, such as between frames of a video (i.e., the distance a cell has moved over a period of time). Given a sequence of images, all motion fields are calculated on the basis of two consecutive frames or images of a video (i.e., time points) (see [0034]), which is on point to choice (A) of claim 3 (calculating the distance ratio) The aggregate motion data may be used to calculate information about a variety of motion characteristics, such as motion direction, motion speed and/or acceleration (see [0034]). With respect to choice (B) and claim 4, Rittscher indicates that the motion data may be provided as a series of displacement vector diagrams indicating the presence and direction of displacement between successive images (i.e., successive time points) ([0034]). And since acceleration is equal to the change in velocity (v) over the change in time (Dt) (represented by the formula a = v/t) it would inherently encompass the calculation of velocity as in (C) of claim 3.  Additionally, acceleration is a vector quantity, so it includes both magnitude and direction, as in choice (B) and claim 4.  
	Regarding claim 5 and 7-9, Rittscher discloses that the cells may be genetically altered by “knocking out” or silencing specific genes in order to mimic different metabolic or familial cellular disorders (see [0032]), which meets the limitation of an “abnormal cell” having a genetic characteristic of a target disease, wherein the cells are prepared by genetic engineering. Note that analyzing the effects of a test compound on such genetically altered (i.e., abnormal) cells would necessarily comprise determining the “normalization” of the movement pattern as an index as recited in claim 5.
	Regarding claim 6, the reference teaches that the cells may be any appropriate cell type, such as mammalian cells, human cells, immortalized cell lines, cardiomyocytes, or progenitor cells (see [0031]). Because Rittscher also discloses genetically altered cells that mimic a disease or disorder (i.e., abnormal cells), which are thus distinguished from non-genetically altered (i.e., normal) cells, and because Rittscher discloses that the methods may be used to determine drug efficacy or toxicity (as discussed above), the reference implicitly provides for the use of “normal” cells in a drug toxicity screening method as claimed.
Regarding claims 11-12, Rittscher teaches that the cells may be cardiomyocytes (see [0019] and [0031]), which are cells exhibiting directional movement ability as defined by the presently claimed invention. 
	And with respect to claim 15, Rittscher discloses that analysis of the motion data may be used to determine the state of constituent cells of a cell culture, such as the maturity, viability, differentiation status, activation status and so forth (see [0020]), which addresses “evaluating a quality of a cell population” as claimed.

9.	Claim(s) 1-3, 5-7, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (US 2014/0226069 A1; listed on 08/28/2020 IDS).
	Oshima et al. disclose a method and system to calculate a movement of cells over a specified time range, such as for evaluating the state of cells or evaluating the effects of a drug on nerve cells derived from induced pluripotent stem (iPS) cells (see [0003]-[0008]). Oshima teaches that the target of analysis may be a nerve cell (see [0020], and that the movement of nerve cells is influenced by the stimulus (inhibitory, excitatory) applied to the nerve cell, which motion can be analyzed and evaluated with high accuracy (see [0021]). Such teachings address the methods of claims 1 (a drug evaluation method) and 15 (a method for evaluating the quality of a cell population), as well as claims 11 and 12 reciting that the cell exhibiting directional movement ability is a neuron. See also [0087], which teaches that the disclosed analyzing system enables the evaluation of motion of target cells in order to evaluate the “effects of biologically active substances, effectiveness of drugs, evaluation of toxicity, quality control of nerve cells, evaluation of differentiation state of nerve cells, identification of abnormal cells and regions having abnormal networks, evaluation of pathological conditions by evaluating the cells derived from the pathological conditions, and the like.”
	Regarding claim 2, because Oshima teaches that the analysis system may be used to evaluate the effects of drugs, such as toxicity (i.e., step (iii)), by analyzing the movement of target cells (i.e., step (ii)), and because such evaluations are performed in vitro using cultured cells (see, for instance, Fig. 25), the reference implicitly provides for step (i) preparing a population of cells exhibiting movement ability, starting culture in the presence of a test substance, and then measuring positions of the individual cells that have moved over time as presently claimed.
	Regarding claim 3, Oshima teaches that the motion detection detects an amount of movement (motion vector), which may include amounts and directions of movement over time (see [0005], [0009], [0073] and [0097]), which is on point to (A). Oshima also teaches that motion velocity may be calculated (see, for example, [0033], [0103] and Fig. 16), which addresses choice (C).
	Regarding claims 5-7, Oshima discloses that the cells may be abnormal or derived from pathological conditions (see [0087]), which thus explicitly provides for the abnormal cells of claims 5 and 7, and implicitly provides for the normal cells recited in claim 6, when non-pathological/non-abnormal cells are utilized. Note that the broadest reasonable interpretation of the limitation that the toxicity of the test substance is determined using “normalization” or “abnormalization” of the movement pattern as an index reads upon simply observing a change in movement pattern, which is taught by Oshima. Again, Oshima teaches evaluation of toxicity of a drug, which implicitly provides for determining changes in the movement pattern of the drug-treated cells compared to a control.
	And regarding claim 13, Oshima teaches that nerve cells treated with GABA or glutamic acid are reactive to GABA or glutamic acid (see [0084]-[0085]), which provides for GABAergic and glutamatergic neurons, respectively. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittscher et al. (WO 2008/149055 A1) in view of Oshima et al. (US 2014/0226069 A1; listed on 08/28/2020 IDS) and Ahfeldt et al. (Brain Res. 2017, 1656, 40-48).
	The reasons why the teachings of Rittscher et al. anticipate the invention of claims 1-9, 11-12 and 15 are discussed above. In particular, Rittscher discloses a method for evaluating the effects of a test drug on a population of cells that exhibit directional movement by analyzing the movement pattern of the drug-treated cells.  Rittscher further teaches that the cells may be genetically engineered to mimic a human disease (see [0032]). And although Rittscher teaches that the cells exhibiting directional movement ability may be cardiomyocytes, the reference does not teach that the cells are neurons, wherein the neurons are dopamine neurons, glutatergic neurons, serotonergic neurons, or GABAergic neurons (as in present claim 13), or that the diseased cells are patient-derived cells (as in claim 9) that are obtained by inducing differentiation of induced pluripotent stem cells prepared from patient cells (as in claim 10).
	Consistent with the teachings of Rittscher, Oshima et al. also disclose methodology for evaluating the effects of a drug on cells by analyzing the movement patterns of treated cells. Oshima teaches that the cells may be nerve cells (see [0020]), which may be derived from induced pluripotent stem (iPS) cells (see [0084]). The nerve cells may be responsive to GABA or glutamic acid (see [0085]), and thus would meet the limitation of GABAergic or glutamatergic neurons as presently claimed. Oshima also teaches that the cells may be abnormal cells derived from a pathological condition (see [0087]).  However, Oshima does not explicitly teach that the diseased cells are obtained by inducing differentiation of induced pluripotent stem cells prepared from patient cells.
	Ahfeldt et al. provides a review of studies using human pluripotent stem cells (hPSCs) and patient derived neurons as disease models. (see abstract; p. 41; and Table 1 at p. 46). Ahfeldt teach that using patient derived cells has enormous promise for discovering new drugs for diseases of the nervous system. In particular, Ahfeldt teaches that human induced pluripotent stem cells (hIPSCs) can be derived through ectopic expression of reprogramming factors in somatic cells from a patient known to carry a particular disease genotype, and may be differentiated into neuronal cell types (see Fig. 1 at p. 42), such as dopaminergic neurons (see p. 42 left col.; p. 43 left col. 1st and 3rd paragraphs), glutamatergic and GABAergic neurons (p. 43, right col. 3rd paragraph). The different types of iPSC-derived neuronal cells, both normal and having genetic mutations, can then be used in screening assays to aid in drug development for the particular disease (see Table 1 and p. 46 right col.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used neuronal cells, as taught by Oshima, instead of cardiomyocytes as taught by Rittscher in the drug evaluation method described by Rittscher and thereby arrive at the presently claimed invention. In particular, Oshima compares nerve cells to cardiomyocytes directly in terms of cell movement, thus evidencing that the different types of cells are recognized in the prior art as functional equivalents in the sense that they are both capable of exhibiting directional movement ability. Thus, the simple substitution of one known functionally equivalent element for another would have been obvious and predictable, particularly given that Oshima teaches that neuronal cells can be used in the same manner as the cardiomyocytes taught by Rittscher (i.e., in a drug evaluation/toxicity screening assay).
It would have been further obvious to have used neuronal cells obtained from patient-derived iPSCs, as taught by Ahfeldt, in the screening assay/drug evaluation method and thereby arrive at the presently claimed invention. The artisan would have been motivated to have used such neurons because Ahfeldt teaches that these iPSC derived neurons can reveal cell-type and disease specific phenotypes, and it is important to evaluate the effects of drug candidates in these models in parallel to other types of drug development approaches. In other words, Ahfeldt indicates that such human derived neurons “offer the ability to assess the effects of a drug on the cells most relevant to treatment of the disease.” (see p. 43, right col., last paragraph). Given that Ahfeldt teaches that such iPSC-derived neurons derived from patients neurodegenerative diseases have been used in the prior art as disease models for drug screening assays, the skilled artisan would have had a reasonable expectation that the use of such neurons in the drug evaluation method of Rittscher would have been predictable and successful.  Accordingly, the combined teachings of the cited references render obvious the presently recited invention of claims 1-13 and 15.

11.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittscher et al. (WO 2008/149055 A1) in view of Oshima et al. (US 2014/0226069 A1; listed on 08/28/2020 IDS) and Ahfeldt et al. (Brain Res. 2017, 1656, 40-48) as applied to claims 1-13 and 15 above, and further in view of George et al. (US 2015/0265652 A1) and Suzuki et al. (BBRC, 2017, 483, 88-93).
	The reasons why the combined teachings of Rittscher, Oshima and Ahfeldt render obvious the invention of claims 1-13 and 15 is discussed above. However, the references do not teach that the dopaminergic neurons used in the drug evaluation method are obtained using steps (1)-(3) as recited in claim 14.
	George et al. provides for the culture of pluripotent stem cells, wherein the cells are exposed to SB431542 (TGF- inhibitor), CHIR99021 (GSK3 inhibitor), and LDN-193189 (BMP inhibitor) (see [0019]-[0020], [0022], [0163], [0165]). Following this step, George dissociates the cells and places them in a suspension culture and exposes the cells to CHIR99021 (GSK3 inhibitor), FGF8, and the sonic hedgehog agonist purmorphamine (see [0166]). George indicates that this step results in neurosphere formation (see [0130]). George does not include any TGF- inhibitor in this step. George indicates that the neurospheres are collected and induced to differentiate into dopaminergic neurons (see [0167]-[0169]). George teaches that the oxygen tension in the incubator can be up to 20%, which includes “normal oxygen partial pressure” (see [0109]). Furthermore, many of George’s working examples teach 5% CO2 concentration, without explicitly stating the oxygen tension, or other gases present (see [0164], [0167]). Since most incubators are routinely fed with ambient air, and supplemented with CO2, it would be reasonable to assert that George’s method most likely utilized normal/ambient/atmospheric oxygen partial pressure.
	Suzuki teaches overlapping methods of differentiating pluripotent stem cells into dopaminergic neurons, by way of neurosphere formation. Specifically, Suzuki introduces pluripotent stem cells to a media containing SB431542 (TGF- inhibitor), CHIR99021 (GSK3 inhibitor), and dorsomorphin (BMP inhibitor). Then Suzuki forms neurospheres by suspension culturing these cells in a media containing SB431542, CHIR99021, FGF8, and two hedgehog agonists (SHH and purmorphamine). Suzuki collects these and generates dopaminergic neurons. See p. 89. Suzuki, however, teaches a hypoxic culture, with a 4% oxygen partial pressure.
	As is clear between the summations of George and Suzuki, the formation of dopaminergic neurons, by way of pluripotent stem cells and neurospheres, is generally well-understood and standardized, with several small changes between the individual methods. Accordingly, it would have been obvious to one of ordinary skill in the art to have used the methods according to George and Suzuki, and apply the best components of such known methods, to produce the iPSC-derived dopaminergic neurons to be used in the drug evaluation method of Rittscher, Oshima and Ahfeldt, and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combining of prior art elements according to known techniques to obtain a predictable outcome.
 
Conclusion
12.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649